DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 4/21/2021 have been entered.  In the amendment, the specification has been amended.  Claims 11 and 18-20 have been amended. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-7, filed 4/21/2021, with respect to the rejections of claims 11-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 11-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites a method for operating an ultrasonic measuring device, the method comprising: receiving echo amplitudes; ascertaining object distances for the received echo amplitudes; computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; encoding the normalized echo amplitudes; and transmitting the encoded echo amplitudes to a control unit, wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude. 
Independent claim 18 recites a system for operating an ultrasonic measuring device, having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes, comprising: a first module for ascertaining object distances for received echo amplitudes; a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; and a third module for encoding the normalized echo amplitudes and transmitting them to a control unit, wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude. 
Independent claim 19 recites a vehicle, comprising: a driving assistance system for operating an ultrasonic measuring device, having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes, including: a first module for ascertaining object distances for received echo amplitudes; a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; and a third module for encoding the normalized echo amplitudes and transmitting them to a control unit, wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude. 
Independent claim 20 recites a non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for operating an ultrasonic measuring device, by performing the following: receiving echo amplitudes; ascertaining object distances for the received echo amplitudes; computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; encoding the normalized echo amplitudes; and transmitting the encoded echo amplitudes to a control unit, wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude. 
The claimed limitations as recited in combination in independent claim 11, as recited in combination in independent claim 18, as recited in combination in independent claim 19, and as recited in combination in independent claim 20, in particular, “wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Faber et al. (DE 102007042220A), teaches 
a method for operating an ultrasonic measuring device, the method comprising: receiving echo amplitudes; ascertaining object distances for the received echo amplitudes; computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; encoding the normalized echo amplitudes; and transmitting the encoded echo amplitudes to a control unit 
a system for operating an ultrasonic measuring device, having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes, comprising: a first module for ascertaining object distances for received echo amplitudes; a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; and a third module for encoding the normalized echo amplitudes and transmitting them to a control unit 
a vehicle, comprising: a driving assistance system for operating an ultrasonic measuring device, having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes, including: a first module for ascertaining object distances for received echo amplitudes; a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; and a third module for encoding the normalized echo amplitudes and transmitting them to a control unit 
and 
a non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for operating an ultrasonic measuring device, by performing the following: receiving echo amplitudes; ascertaining object distances for the received echo amplitudes; computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance; encoding the normalized echo amplitudes; and transmitting the encoded echo amplitudes to a control unit. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 11, as recited in combination in independent claim 18, as recited in combination in independent claim 19, and as recited in combination in independent claim 20, in particular, “wherein the reference echo amplitude is stored in a local memory of the ultrasonic measuring device, and the received echo amplitudes are compared to the stored reference echo amplitude”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645